                 Case 1:19-cv-03525-GLR Document 1 Filed 12/11/19 Page 1 of 8



                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF MARYLAND

 UNITED CORROSION CONTROL, LLC,
 7954 Baltimore Annapolis Blvd, Glen Burnie,
 Maryland, County of Anne Arundel                      Case No. 19-3525

                             Plaintiff,
 v.

 CARBOLINE COMPANY,
 2150 Schuetz Road, St. Louis, Missouri.

                              Defendant.

                         COMPLAINT AND DEMAND FOR JURY TRIAL

            Plaintiff, United Corrosion Control, LLC. (“UCC”), through its undersigned attorneys,

by way of its complaint against defendant, the Carboline Company ("Carboline"), states as

follows:

                                          JURISDICTION AND VENUE

            1.      This Court has diversity jurisdiction pursuant to 28 U.S.C. § 1332(a)(1) because

UCC and Carboline are citizens of different states and the amount in controversy exceeds

$75,000, exclusive of all fees, costs and interest.

            2.      Venue is proper in this District pursuant to 28 U.S.C. 1391(b)(2) because a

substantial part of the events or omissions giving rise to the claims occurred in the District of

Maryland.

                                                 THE PARTIES

            3.      At all times relevant hereto, Plaintiff, UCC, was a Maryland limited liability

company with its principal place of business at 7954 Baltimore Annapolis Blvd, Glen Burnie,

Maryland engaged in the business of surface preparation and painting for a variety of industries,

including transportation, marine, and industrial. Each of the members of UCC are residents of



0086076;2
            Case 1:19-cv-03525-GLR Document 1 Filed 12/11/19 Page 2 of 8



Maryland and Florida, as set forth in Plaintiff’s Corporate Disclosure Statement filed

concurrently with this Complaint.

       4.      Upon information and belief, defendant, Carboline, is a Delaware corporation

doing business throughout the United States, with its principal place of business at 2150 Schuetz

Road, St. Louis, Missouri.

       5.      Carboline is engaged in the business of manufacturing and selling paints and

coatings in Maryland and throughout the world. Carboline engaged in continuous and

systematic business throughout Maryland and this District, including soliciting, marketing, selling

and delivering its products.

       6.      UCC’s claim against Carboline arises from Carboline’s sale of its products to

UCC in Maryland for delivery in Maryland.

                                      FACTUAL BACKGROUND

       7.      Carboline manufactures and sells various coatings including paint and epoxy

systems for various industrial applications.

       8.      At all times relevant to this suit, UCC was in the business of, among other things,

applying industrial coatings and painting systems on construction and maintenance projects.

       9.      This matter relates to a project known as the Stonewall Energy Project (the

“Project”). The Owner of the project is Green Energy Partners/Stonewall, LLC (the “Owner”).

The general contractor for the $500 million dollar construction Project was Bechtel Power

Corporation (“Bechtel”). UCC served as a subcontractor to Bechtel on the Project.

       10.     The specific coatings at issue are the Carboline Semstone 870AFRC system and

the Semstone 145AFRC systems (the “Coatings”).




                                                 2
          Case 1:19-cv-03525-GLR Document 1 Filed 12/11/19 Page 3 of 8



       11.     The Coatings were selected, approved and recommended by Carboline for the

Project. UCC reasonably relied on Carboline’s statements and representations concerning the

suitability, characteristics and qualities of these systems for high-performance coating

requirements of the Project.

       12.     On March 30, 2016, UCC sent the Project’s coating system guide to Carboline

for its review prior to UCC prior to sending its submittals to Betchel.

       13.     On March 31, 2016, Carboline responded with its comments on the coating

system guide and supplied application guidelines for the Coatings.

       14.     On April 1, 2016, UCC sent the coating system guide and Carboline’s comments

to Bechtel.

       15.     In an email to Carboline dated April 11, 2016, UCC first placed an order for the

Coatings. Carboline accepted the order and began shipping the Coatings, the first of which

arrived at UCC’s home office in Maryland on April 14, 2016. Carboline subsequently invoiced

for the products. All of the contract documents are in the possession of Carboline.

       16.     On April 19, 2016, UCC requested coating system details and application

guidelines from Carboline.

       17.     On April 20, 2016, UCC received coatings system details and application

guidelines from Carboline.

       18.     All of the above documents are in the possession of Carboline.

       19.     UCC first began applying Coatings on April 27, 2016.

       20.     UCC properly applied the Coatings pursuant to the published application

instructions and product data supplied by Carboline.




                                                 3
          Case 1:19-cv-03525-GLR Document 1 Filed 12/11/19 Page 4 of 8



       21.     Despite the proper application of the Coatings, the Coatings failed. Specifically,

numerous and recurring pinholes appeared in the Coatings. The presence of pinholes were

inspected by Bechtel, and rejected as suitable for the application.

       22.     The pinholes had to be repaired by UCC at great expense.

       23.     UCC has applied comparable systems supplied by different manufacturers on

identical surfaces on the same Project without pinhole issues.

       24.     Carboline visited the Project on numerous occasions to investigate the cause of the

pinholes. Carboline was unable to identify the cause of the problems.

       25.     On May 12, 2016, Carboline representatives recommended that UCC abrasive

blast beyond the previously recommended CSP 5 profile.

       26.     In a further attempt to correct the issue, Carboline directed that UCC add

substances to the Coatings and use equipment that were not specified in any of the information

previously provide by Carboline. Carboline’s instructions to increase the CSP profile also

required UCC to purchase additional Carboline material to cover the increased profile.

       27.     On May 17, 2016, Carboline representative inspected and subsequently approved

the surface profile of all of the surfaces to be coated at the Project. Additionally, the Carboline

representative observed and approved UCC's application of Semstone 800 patching mortar.

       28.     Despite these efforts and recommendations, pinholes were discovered in the

application and Bechtel again rejected the work due to the presence of pinholes in the Semstone

870 topcoat.

       29.     Carboline provided UCC with oral and written warranties of the suitability and

quality of Carboline Coatings.




                                                  4
            Case 1:19-cv-03525-GLR Document 1 Filed 12/11/19 Page 5 of 8



       30.     As a result of the problems encountered on the Project stemming from the

defective coatings, UCC was forced to cease doing business.

       31.     UCC seeks damages including, but not limited to, in the form of incidental,

consequential, and other damages on the Project and lost profits for future work as a result of the

problems encountered on this Project.

       32.     UCC informed Carboline that the Coatings were the cause of the problem on the

Project and sought compensation from Carboline.

       33.     Carboline has refused to compensate UCC for any of the damages that UCC has

incurred.

                                     FIRST COUNT
                        (BREACH OF CONTRACT FOR SALE OF GOODS)

       34.     UCC incorporates the allegations of paragraphs 1-32 as if repeated at length.

       35.     UCC and Carboline entered into an agreement for the purchase and sale of the

Coatings.

       36.     The Coatings were to be suitable, non-defective and conform with the

specifications for the projects, to Carboline’s own specifications, and the standard in the industry.

       37.     Carboline materially breached its Agreement with UCC by supplying its Coatings

which were not suitable for the Project, which defect could only be discovered by UCC after

application of the Coatings.

       38.     As a direct and proximate result of Carboline's breach of contract, UCC has

incurred and will continue to incur substantial damages remedying the problem and additional

damages on other projects.

       39.     Any purported limitations of remedies or claims are unreasonable, fail of its

essential purpose, and are unconscionable.

                                                  5
            Case 1:19-cv-03525-GLR Document 1 Filed 12/11/19 Page 6 of 8



          40.   UCC has satisfied all conditions precedent to recovery.

          WHEREFORE, UCC demands judgment against Carboline for compensatory damages

in an amount to be determined at trial, but greater than $75,000, plus counsel fees and costs of

suit.

                                  SECOND COUNT
                 (BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY)

          41.   UCC incorporates the allegations of paragraphs 1-32 as if repeated at length

herein.

          42.   Carboline impliedly warranted to customers like UCC that its Coatings were

merchantable, suitable for use and non-defective.

          43.   Carboline breached its implied warranty of merchantability because the Coatings

were not suitable or merchantable.

          44.   UCC has incurred and will continue to incur substantial damages remedying the

defect and lost profits on other projects as a direct and proximate result of Carboline's breach of

implied warranty of merchantability.

          45.   Any purported limitations of remedies, warranties or claims are unreasonable, fail

of its essential purpose, and are unconscionable.

          WHEREFORE, UCC demands judgment against Carboline for compensatory damages

in an amount to be determined at trial, but greater than $75,000, plus counsel fees and costs of

suit.

                            THIRD COUNT
 (BREACH OF IMPLIED WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE)

          46.   UCC incorporates the allegations of paragraphs 1-32 as if repeated at length

herein.



                                                    6
            Case 1:19-cv-03525-GLR Document 1 Filed 12/11/19 Page 7 of 8



          47.   At the time of marketing and sale of the Coatings, Carboline had reason to know

the particular purpose for which the Coatings would be used, and it knew that its skill and

judgment were being relied upon to furnish a suitable product. Accordingly, the Coatings

contained an implied warranty of fitness for a particular purpose.

          48.   Carboline breached the implied warranty of fitness for a particular purpose

because the Coatings in fact were not suitable for use on the project for which it was sold to

UCC.

          49.   As a direct and proximate result of Carboline's breach of the implied warranty of

fitness for a particular purpose, UCC has incurred and will continue to incur significant damages

remedying the problems caused by the Coatings and lost profits on future work.

          50.   Any purported limitations of remedies, warranties or claims are unreasonable, fail

of its essential purpose, and are unconscionable.

          WHEREFORE, UCC demands judgment against Carboline for compensatory damages

in an amount to be determined at trial, but greater than $75,000, plus counsel fees and costs of

suit.

                                     FOURTH COUNT
                           (BREACH OF CONTRACTUAL WARRANTY)

          51.   UCC incorporates the allegations of paragraphs 1-32 as if repeated at length

herein.

          52.   The contract contained an express warranty from Carboline to UCC that the

Coatings would “meet the quality control requirements for this product” and would “perform in

accordance with Carboline’s specifications for that product.” Carboline further warranted that its

products would meet the specifications and other requirements of the Project.




                                                    7
           Case 1:19-cv-03525-GLR Document 1 Filed 12/11/19 Page 8 of 8



        53.     The Coatings that Carboline supplied to UCC did not meet the terms of the

express warranties.

        54.     As a direct and proximate result of Carboline's breach of express contractual

warranty, UCC has incurred and will continue to incur substantial damages remedying the

defects caused by the Coatings and additional damages on other projects.

        55.     Any purported limitations of remedies, warranties or claims are unreasonable, fail

of its essential purpose, and are unconscionable.

        WHEREFORE, UCC demands judgment against Carboline for compensatory damages

in an amount to be determined at trial, but greater than $75,000, plus counsel fees and costs of

suit.

                                              JURY DEMAND

        Plaintiff demands trial by jury on all issues.




                                                         Respectfully submitted,

                                                         /s/Marcus R. Sanborn
                                                         Marcus R. Sanborn (Bar No. 21037)
                                                         BLEVINS SANBORN JEZDIMIR ZACK PLC
                                                         1842 Michigan Ave.
                                                         Detroit, MI 48216
                                                         p & f: (313) 338-9500
                                                         msanborn@bsjzlaw.com

                                                         Attorneys for Plaintiff United Corrosion Control,
                                                         LLC.

Dated: December 11, 2019




                                                    8
